DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responsive to the amendment filed 10/6/2021. As directed by amendment: claim(s) 9 has/have been amended, no claim(s) are canceled, no claim(s) are withdrawn, and no claims have been added.
Applicant’s amendment to the claims have overcome each and every claim objection previously set forth in the Non-Final Office Action mailed 8/9/2021, therefore each and every objection has been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 10/6/2021, with respect to the 35 U.S.C. 103 Rejections of Claims 1-2, 4-11, 13-15 and 18-19 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-11, 13-15, and 18-19 have been withdrawn. 
Applicant’s arguments, see page 11, filed 10/6/2021, with respect to the 35 U.S.C. 103 Rejections of Claim 16 have been fully considered and are persuasive.  The rejection of claim 16 has been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 10/6/2021, with respect to the 35 U.S.C. 103 Rejections of Claim 20 have been fully considered and are persuasive.  The rejection of claim 20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, while Guillermo et al. (US 2016/0361496; hereinafter “Guillermo”) teaches a medicament delivery device comprising a housing, a syringe, a stopper, a biasing mechanism, a first chamber, a second chamber, and a second reduction in vapour pressure. Guillermo is silent with regards to a first reduction in vapour pressure in the second chamber. The closest prior art that teaches a first reduction in vapour pressure in the second chamber is McKinnon (US 5,383,851) which teaches an orifice in the upper housing connecting to a drive plenum exhaust bore to continuously vent or bleed the drive plenum to ambient pressure (See McKinnon Col. 7, lines 48-61). However, the modification to incorporate the orifice of McKinnon into the medicament delivery device of Guillermo would create an inoperable medicament delivery device. Guillermo teaches that the medicament delivery device relies upon a number of predetermined pressures being reached within the medicament delivery device (See Guillermo [0106-0109]). Therefore, by modifying a bleed orifice into the housing the necessary pressure would not be obtained in order for the medicament delivery device to function properly.
Claims 2-20 are dependent upon claim 1. Therefore, claims 2-20 are allowable for the aforementioned reasons of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783